Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 15, 1996, which, upon reconsideration, adhered to its prior decision, inter alia, ruling that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
When claimant’s employment with the State Energy Office ended, he began working at home, preparing and submitting proposals to potential customers regarding ways to implement the use of alternative fuels. The Unemployment Insurance Appeal Board ruled that claimant was ineligible for the benefits he received after his employment with the Energy Office ceased *981on the ground that he was not totally unemployed. The Board further ruled that claimant had made willful false statements to obtain benefits and, accordingly, charged him with a recoverable overpayment and assessed the loss of eight benefit days. Substantial evidence supports the Board’s ruling. The mere fact that claimant’s business activities were not remunerative during this time period or that claimant’s activities therein were minimal does not preclude this finding (see generally, Matter of Egbuna [Hudacs], 198 AD2d 577; see also, Matter of Vartanian [Sweeney], 232 AD2d 711, appeal dismissed 89 NY2d 938).
Crew III, J. P., White, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.